 

Exhibit 10.31

 

Finance & Administration

6840 Via Del Oro Ste. 280

San Jose, CA 95119 USA

P 408.627.4716 • F 408.362.3431

info@summitsemi.com

www.summitwireless.com

 

October 4, 2019

George Oliva

[Address]

[Address]

 

Dear George:

 

Summit Wireless Technologies, Inc. (the “Company”) is hereby amending and
restating its offer to you to serve in the position of Chief Financial Officer
of the Company (“CFO”) and Secretary of the Company. You will report to Brett
Moyer, the Chief Executive Officer of the Company (the “CEO”). As CFO, you will
be responsible for overseeing the Company’s accounting, finance, human resources
and financial control departments. In addition, your duties and responsibilities
will include those assigned to you by the CEO. This offer letter (the “Offer
Letter”) amends and restates that certain offer letter provided to you by the
Company, dated September 2, 2019 and fully executed September 3, 2019 (the
“Original Offer Letter”), in its entirety. Your employment as CFO, on a
full-time basis, commenced on September 23, 2019 (the “Full-Time Employment
Commencement Date”). Prior to such date and from September 9, 2019 (the
“Employment Commencement Date”) you were employed by the Company on a part-time
basis.

 

1.Base Salary. Effective as of the Full-Time Employment Commencement Date, the
Company will pay you a base salary at the annual rate of $250,000.00. Your
salary will be paid in bi-weekly installments of $9,615.38, minus applicable
taxes and withholdings, in accordance with the Company’s standard policies and
regular payroll schedule.     2.Stock Award. On or after the Employment
Commencement Date, and subject to the approval of the Compensation Committee of
the Company’s board of directors (the “Board”), in consideration of, and as an
inducement for your services as CFO, the Company will grant you an award of
150,000 shares of restricted common stock, par value $0.0001 per share, of the
Company (the “Restricted Shares”). The Restricted Shares shall be subject in all
respects to all terms and provisions of a restricted stock award agreement by
and between you and the Company in effect at the time of such grant (the “Award
Agreement”). You may also be eligible for other awards granted under the
Company’s 2018 Long-Term Stock Incentive Plan, which grants, if any, will be
made subject to the sole discretion of the Board.     3.Location. Your place of
employment will be the Company’s office located at 6840 Via Del Oro Ste. 280,
San Jose, California 95119.     4.Vacation. Commencing on the Employment
Commencement Date, you will accrue vacation days at a rate of three (3) weeks
per year and will be subject to the Company’s policies as from time to time in
effect. The number of vacation days you accrue for 2019 will be prorated based
on the Employment Commencement Date and any future termination date.

 



 

 

 

[tm205294d1_ex10-31img01.jpg] 

 

5.Benefits. Commencing on the Full-Time Employment Commencement Date, you will
be eligible to participate in the benefit plans and bonus programs maintained by
the Company, both discretionary and non-discretionary, subject to the
eligibility requirements and other terms of such plans and programs. The
benefits offered by the Company may be modified or changed at the discretion of
the Company.

 

The provision of such benefits in no way changes or impacts the at-will status
of your employment.

 

6.Employment At-Will. Your employment with the Company is at-will and for no
specified period. As a result, you are free to resign at any time by giving the
Company written notice, for any reason or no reason. Similarly, the Company is
free to conclude its employment relationship with you at any time by giving you
written notice, for any reason or no reason. However, in the event that either
(i) your employment is terminated by the Company, without cause, within one (1)
year of a Change of Control (as defined in the Award Agreement), or (ii) your
title or responsibilities are materially diminished as a result of such Change
of Control, all incentive equity compensation provided to you by the Company,
including the Restricted Shares, shall fully accelerate and vest, and you shall
receive as severance (i) all cash bonuses due to you under the Company’s
incentive plans, prorated as of the effective date of termination, and (ii) an
additional six (6) months of base salary and benefits. Nothing contained in this
Offer Letter may be construed to guarantee employment for any length of time or
otherwise change the at-will status of your employment.     7.Compliance with
Laws and Policies. As a Company employee, you are required to act in conformity
with the law at all times, without exception. You will also be expected to abide
by Company rules, regulations and policies as in effect from time to time,
including, but not limited to those uploaded to the “Corporate Governance”
section of the Company’s website
(https://ir.summitwireless.com/governance-docs), which the Company shall have
provided to you on or after the Employment Commencement Date and which you will
be required to read and acknowledge. You agree to complete an I-9 Form
(concerning work eligibility) and provide any of the accepted forms of
identification specified on such form.     8.Representations. By signing and
returning this Offer Letter, you represent and warrant that you have disclosed
to the Company all facts, if any, pertaining to restrictions on your ability to
enter into this Offer Letter. You further represent and warrant that you are not
bound by any agreements with third parties that would prevent you from lawfully
performing all duties requested of you by the Company. In addition, you confirm
your understanding that it is the Company’s policy not to improperly obtain or
use confidential, proprietary, or trade secret information that belongs to third
parties, and you agree not to use such third-party confidential, proprietary, or
trade secret information for the Company’s benefit.     9.Governing Law. The
laws of the State of Delaware will govern the interpretation, validity and
performance of this Offer Letter, regardless of the law that might be applied
under principles of conflicts of law, except to the extent that the laws of the
State of California apply to matters relating to your employment.    

Please indicate your acceptance of the Company’s amended and restated offer, by
signing and dating this Offer Letter in the spaces provided below and returning
it to us. This Offer Letter sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, including, but
not limited to, the Original Offer Letter, whether written or oral.

 

The Company looks forward to a mutually successful working relationship with
you.

 

Kind Regards,

SUMMIT WIRELESS TECHNOLOGIES, INC.

    By: /s/ Brett Moyer     Name: Brett Moyer     Title: Chief Executive Officer
 

 



 

 

 

[tm205294d1_ex10-31img01.jpg] 

 

I HEREBY ACCEPT EMPLOYMENT WITH THE COMPANY ON THE TERMS STATED ABOVE.

    Name:     /s/ George Oliva Dated:     October 4, 2019   George Oliva      

 



 

 